UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 03-7094



In Re:   FLOYD JUNIOR “DICK” POWELL,

                                                          Petitioner.



           On Petition for Writ of Mandamus.   (CR-99-12)


Submitted:   August 28, 2003            Decided:   September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Floyd Junior Powell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Floyd Junior “Dick” Powell petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his habeas

motion filed under 28 U.S.C. § 2255 (2000).   He seeks an order from

this court directing the district court to act.   We find there has

been no undue delay in the district court.    Accordingly, although

we grant leave to proceed in forma pauperis, we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                    PETITION DENIED




                                2